United States Court of Appeals
                        For the First Circuit


No. 17-1700

              MATTHEW E. POLLACK, as next friend of B.P.;
                 JANE QUIRION, as next friend of B.P.,

                        Plaintiffs, Appellants,

                                  v.

                       REGIONAL SCHOOL UNIT 75,

                         Defendant, Appellee,

                     KELLY ALLEN; TANJI JOHNSTON;
                   PATRICK MOORE; BRADLEY V. SMITH,

                              Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. Nancy Torresen, U.S. District Judge]


                                Before

                      Kayatta, Stahl, and Barron,
                            Circuit Judges.


     Richard L. O'Meara, with whom Rachel W. Sears and Murray,
Plumb & Murray were on brief, for appellants.
     Nathaniel A. Bessey, with whom Daniel A. Nuzzi and Brann &
Isaacson were on brief, for appellee.
March 26, 2018
            KAYATTA, Circuit Judge.          B.P. is a 19-year-old public

school student in Regional School Unit 75 (the "district") in

Topsham, Maine.      He has been diagnosed with several disabilities,

including autism, cognitive impairment, and a variant of Landau-

Kleffner Syndrome.      B.P. is nonverbal and unable to communicate

with his parents about his experiences at school.                   His parents

want him to carry an audio recording device at school to record

pretty much everything said in his presence. The school district's

refusal     to    permit      the   device        prompted    B.P.'s    parents

("plaintiffs") to file this lawsuit on his behalf under, among

other things, the Americans with Disabilities Act ("ADA").                    They

also commenced an administrative proceeding under the Individuals

with Disabilities Education Act ("IDEA").                  As we will explain,

because   the    administrative     tribunal       found    that   carrying    the

recording   device    would    provide     B.P.    no   demonstrable   benefit,

plaintiffs are precluded from proving an element necessary for

them to prevail on their ADA claim.                 We therefore affirm the

judgment for the district.

                                      I.

            We begin by describing the basic framework of the two

principal statutes at issue in this case:               the IDEA, under which




                                    - 3 -
the plaintiffs' administrative claim was adjudicated, and the ADA,

under which the claim relevant to this appeal arises.1

                                        A.

             The purpose of the IDEA is "to ensure that all children

with disabilities have available to them a free appropriate public

education that emphasizes special education and related services

designed to meet their unique needs."            20 U.S.C. § 1400(d)(1)(A).

A free appropriate public education, commonly referred to as a

FAPE, is defined to include "special education and related services

that . . .     are    provided    in     conformity    with    [a   student's]

individualized education program."             Id. § 1401(9)(D).      "Special

education"      is     further     defined      as    "specially      designed

instruction . . . to meet the unique needs of a child with a

disability."         Id.   § 1401(29).         "Related   services"    include

supportive services, such as audiology and interpreting services,

"as may be required to assist a child with a disability to benefit

from special education."         Id. § 1401(26)(A).       "Supplementary aids

and services" can also be included in a student's individualized

education program ("IEP"), see id. § 1414(d)(1)(A)(i)(IV), and are

defined as "aids, services, and other supports that are provided

in   regular   education     classes . . .       to   enable   children   with



      1
      Plaintiffs also assert a claim under the Rehabilitation Act.
See 29 U.S.C. § 794. As explained below, however, we treat that
claim as coextensive with the ADA claim. See infra note 2.


                                       - 4 -
disabilities to be educated with nondisabled children to the

maximum extent appropriate," id. § 1401(33).

            If    parents    are    concerned        that   their    child   is    not

receiving   a    FAPE,   they      can   file    a   complaint      with   the   local

educational agency.      See id. § 1415(b)(6)(A).            The agency then has

the opportunity to resolve the complaint at a preliminary meeting

with the parents and the relevant members of the IEP team.                        See

id. § 1415(f)(1)(B)(i).            If that meeting fails to resolve the

complaint "to the satisfaction of the parents" within a certain

time period, id. § 1415(f)(1)(B)(ii), the parents are entitled to

have the issue decided in an impartial due process hearing, see

id. § 1415(f)(1)(A).         There are two types of arguments available

to the parents at a due process hearing, both of which center on

the denial of a FAPE.         They can argue that their child is being

denied a FAPE substantively, on the grounds that his or her IEP

lacks certain special education or related services.                         See id.

§ 1415(f)(3)(E)(i).         And they can argue that their child is being

denied a FAPE due to procedural violations that, for example,

"significantly impede[] the parents' opportunity to participate in

the [IDEA] decisionmaking process."                Id. § 1415(f)(3)(E)(ii)(II).

                                          B.

            Casting a much wider net than the IDEA, the ADA seeks to

eliminate        discrimination          against      all     individuals         with

disabilities.       See 42 U.S.C. § 12101(b)(1).                 Title II of the


                                         - 5 -
statute mandates that "no qualified individual with a disability

shall, by reason of such disability, be excluded from participation

in   or    be    denied    the     benefits   of   the   services,     programs,   or

activities of a public entity, or be subjected to discrimination

by   any    such     entity."2        Id.     § 12132.      This    protection     "is

characterized as a guarantee of 'meaningful access' to government

benefits and programs."             Theriault v. Flynn, 162 F.3d 46, 48 (1st

Cir. 1998) (quoting Alexander v. Choate, 469 U.S. 287, 301 (1985));

see also Iverson v. City of Boston, 452 F.3d 94, 99 (1st Cir. 2006)

("The clear purport of Title II is to guarantee that qualified

disabled        persons    enjoy    meaningful     access   to     public   services,

programs, and activities.").

                It is undisputed that B.P. is a qualified individual

under the ADA.            And for purposes of our review of the district

court's summary judgment ruling, the school district does not

dispute that to the extent B.P. did not obtain access to (or the

benefits of) the district's services, it was by reason of his



      2Title II of the ADA was modeled after Section 504 of the
Rehabilitation Act, which contains very similar language barring
discrimination against individuals with disabilities by any
program or activity receiving federal financial assistance.
Because courts have interpreted the relevant parts of the two
statutes consistently, see Theriault v. Flynn, 162 F.3d 46, 48 n.3
(1st Cir. 1998), and because plaintiffs make no argument that any
difference between the two statutes is relevant to this appeal, we
focus our analysis on the ADA, see Parker v. Universidad de Puerto
Rico, 225 F.3d 1, 4 (1st Cir. 2000) (noting that courts "rely
interchangeably on decisional law" of the two statutes).


                                         - 6 -
disability.     Therefore, the only contested ADA issue for purposes

of this appeal is whether, by rejecting plaintiffs' requests to

equip B.P. with a recording device, the district denied him "the

benefits of [its] services, programs, or activities" or otherwise

discriminated against him.

             Such an unlawful denial occurs if a public entity refuses

to "make reasonable modifications . . . when . . . necessary to

avoid discrimination on the basis of disability, unless the public

entity   can    demonstrate     that    making    the    modifications   would

fundamentally     alter   the   nature     of    the    service,   program,   or

activity."     28 C.F.R. § 35.130(b)(7)(i).             As noted in Nunes v.

Massachusetts Department of Correction, 766 F.3d 136 (1st Cir.

2014), required modifications, or what we more customarily call

"accommodations,"3 include those reasonably necessary "to provide

meaningful access to a public service."                 Id. at 145 (internal

quotation marks omitted).

             In considering failure-to-accommodate claims under the

ADA, we are also guided by duly enacted regulations implementing

the statute's anti-discrimination mandate.               See A.G. v. Paradise


     3 The parallel regulation under the Rehabilitation Act uses
the term "accommodation" rather than "modification," see 28 C.F.R.
§ 41.53, "but there is no material difference between the terms,"
Nunes v. Mass. Dep't of Corr., 766 F.3d 136, 145 n.6 (1st Cir.
2014). We use the term "accommodation," as we have done previously
in these types of cases. See Nunes, 766 F.3d at 145–46; Toledo v.
Sánchez, 454 F.3d 24, 32 (1st Cir. 2006); Kiman v. N.H. Dep't of
Corrs., 451 F.3d 274, 283 (1st Cir. 2006).


                                       - 7 -
Valley Unified Sch. Dist. No. 69, 815 F.3d 1195, 1204 (9th Cir.

2016).     One such regulation promulgated by the Department of

Justice is relevant here.     The so-called effective communications

regulation requires public entities "to ensure that communications

with     applicants,   participants,   members     of     the   public,   and

companions with disabilities are as effective as communications

with others."    28 C.F.R. § 35.160(a)(1).      To achieve this, "public

entit[ies] shall furnish appropriate auxiliary aids and services

where necessary to afford individuals with disabilities . . . an

equal opportunity to participate in, and enjoy the benefits of, a

service,    program,   or   activity   of   a    public     entity."       Id.

§ 35.160(b)(1); see also K.M. ex rel. Bright v. Tustin Unified

Sch. Dist., 725 F.3d 1088, 1102 (9th Cir. 2013) (noting that "we

are guided by the specific standards of the Title II effective

communications     regulation"   because    "the    'meaningful        access'

standard     incorporates    rather    than      supersedes       applicable

interpretive regulations").

            A plaintiff pursuing an accommodation-based claim of

discrimination under the ADA must in the first instance make

several showings, one of which is the "effectiveness" of the

proposed accommodation.      Reed v. LePage Bakeries, Inc., 244 F.3d
254, 259 (1st Cir. 2001) (explaining that the plaintiff has the

burden to show that the proposed accommodation is effective and

reasonable).     In other words, the accommodation must provide a


                                 - 8 -
benefit in the form of increased access to a public service.                    See

Nunes, 766 F.3d at 145.             Nothing in the effective communications

regulation obviates the need to show that a requested accommodation

will provide some such benefit.               To the contrary, the regulation

only requires public entities to provide auxiliary communication

aids and services "where necessary to afford individuals with

disabilities . . . an equal opportunity to participate in, and

enjoy    the    benefits    of,      [the    entity's]   service,    program,    or

activity."        28    C.F.R.      § 35.160(b)(1)    (emphasis     added).     And

although the regulation directs that "[i]n determining what types

of auxiliary aids and services are necessary, a public entity shall

give primary consideration to the requests of individuals with

disabilities," id. § 35.160(b)(2), the requested aid or service

must still be beneficial in the first instance.              See United States

Dep'ts   of     Educ.    and     Justice,     Frequently   Asked    Questions    on

Effective Communication for Students with Hearing, Vision, or

Speech Disabilities in Public Elementary and Secondary Schools 8–

9,        https://www2.ed.gov/about/offices/list/ocr/docs/dcl-faqs-

effective-communication-201411.pdf.

                                            II.

               We next recite the relevant travel of plaintiffs' multi-

track pursuit of their claims under the ADA and IDEA.                    Plaintiffs

sued the district and several school officials in March 2013,

alleging       violations      of    the    First   Amendment,     the   ADA,   the


                                           - 9 -
Rehabilitation Act, and the IDEA.              In May 2014, plaintiffs filed

a second suit against the district and several other school

officials, alleging that the district had "continued the pattern"

of violating their rights under those statutes.                  The two cases

were consolidated in the district court and in due course the

parties filed cross-motions for summary judgment.

               The   district   argued      that   plaintiffs   had    failed    to

exhaust their administrative remedies under the IDEA, which barred

their       claims   under    the   First    Amendment,   the   ADA,    and     the

Rehabilitation Act.          In response, while the parties were awaiting

a decision on the summary judgment motions, plaintiffs began the

process of exhausting their IDEA remedies by requesting a due

process hearing from the Maine Department of Education in early

January 2016.4         In that request, plaintiffs asserted numerous

violations of the IDEA and sought, among other things, a finding

that the recording device was necessary to provide B.P. with a

FAPE.5




        4
      This was the fifth due process hearing plaintiffs requested.
Two previous requests led to hearings and the other two were
withdrawn.   Because we do not rely on the prior hearings in
resolving this appeal, we omit any discussion of them.
        5
       B.P.'s father, Matthew Pollack, requested the 2016 IDEA
hearing. B.P.'s mother, Jane Quirion, was present for most of the
hearing and testified at it, but was not a party to the proceeding.
However, because there is no dispute that B.P.'s parents are in
privity for issue preclusion purposes and that they join here to
sue solely as next friend of B.P., we use the term "parents" and


                                      - 10 -
            Shortly   after   plaintiffs   requested   the   due   process

hearing, the district court entered summary judgment for the

district on plaintiffs' remaining ADA, Rehabilitation Act, and

First Amendment claims.       It agreed with the district and found

plaintiffs' claims barred for failure to have fully exhausted all

remedies under the IDEA.      Plaintiffs appealed that determination

to this court.

            While plaintiffs' appeal to this court was pending, an

IDEA hearing officer from the Maine Department of Education moved

forward on their hearing request.          The hearing officer held a

three-day hearing in March 2016 and, shortly thereafter, issued a

decision.    The decision rejected plaintiffs' position that the

recording device was required under the IDEA.          In so ruling, the

hearing officer made the following findings, in relevant part:

                 No doubt it must be difficult to send a
            child who has a limited ability to communicate
            into the care of others. It requires a certain
            level of trust.     The Student has attended
            school in the District for 12 years without a
            recording device, and throughout his entire
            educational career, he has been happy, has
            loved school, and has made continuous and
            significant progress. There have been only a
            handful of incidents of concern to the
            Parents, and the Parents have stated under
            oath that they felt the Student was safe at
            school. The need for a recording device is
            therefore not a safety issue. . . . Everyone,
            including the Parents, agrees that the Student
            has been making good progress in his

"plaintiffs" interchangeably when referring to the IDEA proceeding
and this case.


                                 - 11 -
educational program. That is precisely what
FAPE requires. The Student is receiving FAPE.
     From a practical perspective, it is
impossible for the District staff to report on
every aspect of the Student's day, and it is
not necessary.      In the Parent's closing
argument, he lists some examples where
information should have been included in the
daily log but wasn't, and most were essential
in his eyes but not in mine or the other
adjudicators who have denied his attempts to
send the Student to school with a recording
device.
     It is unnecessary for the Student to wear
a recording device to benefit educationally.
As noted above, there is no dispute that the
student is already receiving FAPE without the
recording device.
     There is [a] wealth of evidence from both
educators and the parent of another child with
autism (Parent B) that the recording device
actually would be disruptive and detrimental
to the education of the Student and would
interfere with the learning process.     It is
also understandable, given the Parents'
unusually high level of scrutiny over the
actions of the District, that District staff
would be concerned about how the Parents would
use the recordings, and that things could be
taken out of context from a recording of a
nonverbal child.
     Based upon the evidence, I conclude that
allowing the Student to wear a device that
would record his day at school, either by
audio or video means, would interfere with his
ability to receive FAPE.      The Parent was
unable to state how or whether the Parents
would use the recordings. There is simply no
demonstrable benefit, and there is the
potential for harm.
     In conclusion, the Parent has failed to
provide any evidence that the Student is not
receiving FAPE and no evidence to support the
assertion that wearing a recording device
could benefit him educationally.




                   - 12 -
            Issuance    of    the   hearing    officer's      ruling       resolving

plaintiffs' IDEA claims caused this court to dismiss the original

appeal of the district court's exhaustion ruling as moot and to

vacate    the   judgment     of   dismissal,     since,      if    there    were   an

exhaustion requirement, plaintiffs had met it.                     See Pollack v.

Reg'l    Sch.   Unit   75,   660    F.   App'x   1,    2–3    (1st      Cir.    2016)

(unpublished).6     On remand, the district court held that the IDEA

hearing   officer's    un-appealed       findings     collaterally         precluded

plaintiffs from establishing that the recording device was a

required accommodation under the ADA and the Rehabilitation Act.

The district court also found, on summary judgment, that the

effective       communications      regulation        did         not   apply      to

communications between B.P. and his parents.                      After plaintiffs

then tried their First Amendment claims to a jury and lost, final

judgment entered.      Plaintiffs appealed only the dismissal of their

disability discrimination claims against the district.

                                      III.

            As we described above, the IDEA hearing officer found

that allowing B.P. to attend school equipped with a recording

device would provide "no demonstrable benefit."                    So the question



     6 This order was issued prior to the Supreme Court's decision
in Fry v. Napoleon Cmty. Sch., 137 S. Ct. 743 (2017), which held
that a plaintiff is only required to exhaust IDEA remedies when
his "lawsuit seeks relief for the denial of a free appropriate
public education." Id. at 754.


                                     - 13 -
arises: To what extent, if any, does that factual finding preclude

B.P. from establishing an essential element of his ADA claim; i.e.,

that the recording device would in fact provide a benefit to him

in the form of greater access to the services that the district

provides to its students?         See Nunes, 766 F.3d at 145.

            The parties agree, and we therefore assume, that we

afford    the    findings   at   issue,    which    were   the   product   of   an

adjudicatory proceeding in a Maine administrative agency, "the

same preclusive effect to which [they] would be entitled in the

State's courts."       Univ. of Tenn. v. Elliott, 478 U.S. 788, 799

(1986); see also FPL Energy Me. Hydro LLC v. FERC, 551 F.3d 58, 63

(1st Cir. 2008) ("A federal court is generally bound under res

judicata to give the same preclusive effect to a state court

judgment as would be given to it by a local court within that

state."); Dertz v. City of Chi., No. 94 C 542, 1997 WL 85169, at

*10 (N.D. Ill. Feb. 24, 1997) (holding that the doctrine of issue

preclusion applies to state administrative findings for claims

brought under Title II of the ADA).                 Maine courts apply issue

preclusion, also known as collateral estoppel, "to administrative

proceedings as well as to court proceedings." Portland Water Dist.

v. Town of Standish, 940 A.2d 1097, 1100 (Me. 2008).                Under Maine

law,     issue    preclusion     applies     when     "the   identical     issue

necessarily was determined by a prior final judgment, and the party

estopped had a fair opportunity and incentive to litigate the issue


                                    - 14 -
in the prior proceeding."        Mutual Fire Ins. Co. v. Richardson, 640
A.2d 205, 208 (Me. 1994) (quoting State Mutual Ins. Co. v. Bragg,

589 A.2d 35, 37 (Me. 1991)).         The application of issue preclusion

"is determined on a case-by-case basis," id., and is "meant to

serve the ends of justice not to subvert them," id. (quoting

Pattershall v. Jenness, 485 A.2d 980, 983 (Me. 1984)).

           Plaintiffs also concede that the un-appealed decision of

the IDEA hearing officer constitutes a final judgment and that

they had a full and fair opportunity to litigate the issues

necessarily decided in that proceeding. They argue, instead, that:

(A) the pertinent factual findings of the hearing officer are not

identical to the factual issues germane to their ADA claim, (B) the

findings   were,   in   any     event,   not   necessary    to    the   agency's

judgment, (C) a difference in who had the burden of proof in the

two proceedings makes preclusion inapplicable, and (D) events

occurring after the agency judgment entered provide a basis for

side-stepping the impact of that judgment in this case.                 Reviewing

the district court's application of issue preclusion de novo, see

Vargas-Colón v. Fundación Damas, Inc., 864 F.3d 14, 25 (1st Cir.

2017), we address each argument in turn.

                           A.    Identical Issue

           Under   Maine      law,    issue    preclusion        "prevents    the

reopening in a second action of an issue of fact actually litigated

and decided in an earlier case."          Town of North Berwick v. Jones,


                                     - 15 -
534 A.2d 667, 669-70 (Me. 1987) (internal quotation marks omitted).

Plaintiffs argue that, without reopening any issue of fact found

by the hearing officer, they can still demonstrate that allowing

B.P. to wear a recording device would be effective in providing

him meaningful access to the benefits that the district offers its

students.    Specifically, plaintiffs argue that we should read the

hearing officer's findings as trained solely on an absence of

educational benefits to B.P.            So limited, plaintiffs contend, the

findings are not a bar to proving that the device would provide

B.P. greater access to other benefits stemming from keeping his

parents informed about his school day so that they can better

advocate for him, more like the parents of his non-disabled peers.

While we are not sure we see the distinction plaintiffs would have

us draw (especially since plaintiffs themselves repeatedly portray

the   benefit     of   improved   communication      as     facilitating   their

ability to obtain a better education for B.P.), the simple fact is

that plaintiffs never developed this argument in the district

court.      The   argument   is    therefore       waived.     See   Teamsters,

Chauffeurs,     Warehousemen      and    Helpers   Union,    Local   No.   59   v.

Superline Transp. Co., 953 F.2d 17, 21 (1st Cir. 1992) ("If any

principle is settled in this circuit, it is that, absent the most

extraordinary circumstances, legal theories not raised squarely in

the lower court cannot be broached for the first time on appeal.").




                                        - 16 -
           Plaintiffs did argue below that the right to a FAPE is

not necessarily the same as the right to an accommodation under

the ADA.     We agree.      See Fry v. Napoleon Cmty. Sch., 137 S. Ct.
743, 755–56 (2017) (noting that the ADA and the IDEA have "diverse

means and ends," even though "the same conduct might violate" both

statutes).     This argument, though, overlooks the fact that issue

preclusion applies not only to determinations of law, such as

whether the IDEA or the ADA has been violated, but also to

determinations of fact made in resolving issues of law. See Godsoe

v.   Godsoe,   995 A.2d 232,   237   (Me.   2010)   ("A   party   may   be

collaterally estopped from relitigating a factual issue even if

the two proceedings offer substantially different remedies or the

second proceeding is based on a different claim than the first.");

see also Restatement (Second) of Judgments § 27 cmt. c (1982) ("An

issue on which relitigation is foreclosed may be one of evidentiary

fact, of 'ultimate fact' (i.e., the application of law to fact),

or of law.").    In short, when we consider issue preclusion rather

than claim preclusion, it is very often the case that the ultimate

question in the earlier proceeding will differ from the ultimate

question in the later proceeding.            See, e.g., Napier v. Town of

Windham, 187 F.3d 177, 184–85 (1st Cir. 1999) (applying Maine issue

preclusion principles and giving preclusive effect to findings

from a state criminal case in a subsequent federal civil rights

suit); Gray v. TD Bank, N.A., 45 A.3d 735, 737–38, 742 (Me. 2012)


                                    - 17 -
(giving preclusive effect to findings from a probate proceeding

brought to determine whether certain funds held by a bank were the

property of the estate in a subsequent breach of contract case

brought against the bank).     That difference does not mean that a

predicate factual question in each case cannot be identical.         See

Gray, 45 A.3d at 742 ("[T]he factual question at the center of

Gray's breach of contract claim against the Bank is identical to

the question adjudicated and determined in the Probate Court . . .

." (emphasis added)).     And here, plaintiffs neither dispute that

the question whether the recording device would benefit B.P. is at

"the center of" their ADA claim, nor offer any properly preserved

argument that the claimed ADA benefit is any different from the

educational benefit that the hearing officer found was lacking

under the IDEA.

                    B.   Necessary to the Judgment

          Plaintiffs'    principal   argument   is   that   the   hearing

officer's finding of no demonstrable benefit, even if identical to

an issue upon which they need to prevail in order to successfully

make out a reasonable accommodation claim, was not necessary to

the hearing officer's final decision.     They advance two versions

of this argument:    first, that the hearing officer's finding of

"no demonstrable benefit" was an unnecessary alternative ground

for her decision, and second, even if considering the effectiveness

of the device was necessary, there was no need for the hearing


                                - 18 -
officer to find that the device offered no benefit whatsoever.     We

address each argument in turn.

                                  1.

           The hearing officer wrote that "[e]veryone, including

the Parents, agrees that the Student has been making good progress

in his educational program."      She went on to state:    "That is

precisely what FAPE requires.    The Student is receiving FAPE."   As

plaintiffs see it, the hearing officer could have stopped there.

Indeed, by plaintiffs' most recently advanced logic, even if the

hearing officer had concluded that the recording device would be

quite effective and beneficial, she would have been required to

rule against the parents if B.P. was nevertheless already receiving

a FAPE.   And, plaintiffs say, the hearing officer's finding of no

demonstrable benefit could not be appealed because the judgment

could stand independently on the finding that B.P. was receiving

a FAPE.   See Restatement, supra, § 28 cmt. a ("[T]he availability

of review for the correction of errors has become critical to the

application of preclusion doctrine.").

           Read as a whole, though, the hearing officer's decision

does not invite us to construe the "no demonstrable benefit"

finding as only an alternative ground for the decision. The ruling

never labels the finding as an unnecessary or alternative part of

its reasoning.   To the contrary, the hearing officer's statement

that B.P. is "receiving FAPE" follows -- and seems to be based on


                                - 19 -
-- a discussion of events belying any need for the recording

device.   Additionally, the decision twice labels its finding

regarding the efficacy of the device as its conclusion.7    In this

manner, the text invites the reader to see the finding of "no

demonstrable benefit" as reinforcement for the legal conclusion

that B.P. was receiving a FAPE, rather than as an unnecessary

alternative basis for the decision's ultimate conclusion that the

device was not required under the IDEA.

          The nature of the hearing that gave rise to the finding

supports reading the hearing officer's conclusion as standing on

two reinforcing -- rather than alternative -- grounds.     Regarding

the recording device claim, the proceeding was structured to

determine, in the words of the district court's initial summary

judgment ruling requiring exhaustion under the IDEA, "whether

B.P.'s IEP should include his use of supplementary aids to properly

protect B.P. at school or allow B.P. to effectively communicate

and advocate for himself so that he could best work towards his

educational goals."    Not surprisingly, therefore, much of the

hearing focused on whether and to what extent the recording device

would benefit B.P. by allowing him to best pursue his educational


     7 The decision expressly "conclude[s]" that the device would
be to B.P.'s detriment by interfering with his ability to receive
a FAPE (i.e., would interfere with his education).         It also
includes the finding that the parents provided "no evidence to
support the assertion that wearing a recording device could benefit
[B.P.] educationally" as part of its "conclusion."


                              - 20 -
goals.     All parties, especially plaintiffs, treated this as a

central question in the IDEA proceeding and they therefore made

their    best    case    on   this    issue.        In    particular,      plaintiffs

emphasized that B.P. required the device for safety reasons, to

"protect himself," as well as to advocate for himself through his

parents.   At the hearing, B.P.'s father testified that without the

device, "there is no way for [B.P.] to tell us what happens . . .

and, therefore, for him to . . . advocate for himself or get our

assistance      in    advocating     for    him."        B.P.'s   mother    testified

similarly.      Plaintiffs maintained this position in the written

closings they submitted to the hearing officer.                    Plaintiffs also

claimed that the device was necessary to allow them to reinforce

at home the programming provided at school.                       In response, the

district elicited testimony from its staff that the device would

not support B.P.'s education and could in fact hinder it by

increasing      his     isolation     and     making      staff    and     his   peers

uncomfortable.        Given this extensive and predominant focus on the

potential benefits of the recording device, we decline plaintiffs'

invitation to presume that the hearing officer's finding that B.P.

was receiving a FAPE would have remained unchanged had the parents

convinced the officer that B.P. would indeed benefit from wearing

the device.      We find additional support for our conclusion in the

fact that the hearing officer, in her ruling, expressed puzzlement




                                       - 21 -
that the parents failed to explain precisely how they would use

the recordings.8

              Substantive IDEA law buttresses our reading that the

hearing officer's "no demonstrable benefit" finding was not an

unnecessary         addendum,   but     rather   served    as     an   important

reinforcement of the decision that B.P. was already receiving a

FAPE.       It is true that a school need not maximize the benefits

received by a student in order to provide a FAPE.                 See Endrew F.

ex rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-1, 137 S. Ct. 988,

1001 (2017) (rejecting an argument that a FAPE must provide

students with disabilities "substantially equal" opportunities to

those afforded students without disabilities).             At the same time,

though, the IDEA establishes no objective tool to measure how much

of an available benefit the school must provide.                See id. at 1000

n.2 ("We declined to hold in Rowley, and do not hold today, that

'every handicapped child who is advancing from grade to grade . . .

is automatically receiving a [FAPE].'" (alterations in original)

(quoting      Bd.    of   Ed.   of    Hendrick   Hudson   Cent.    Sch.    Dist.,

Westchester Cty. v. Rowley, 458 U.S. 176, 203 n.5 (1982))).

Rather, the IDEA requires a hearing officer to pay heed to the

precise circumstances confronting an individual student.                  See id.

at 999 ("To meet its substantive obligation under the IDEA, a


        8
       In other words, what exactly were the parents going to do
with the four or five hours of recordings each evening?


                                       - 22 -
school must offer an IEP reasonably calculated to enable a child

to     make     progress    appropriate     in   light    of     the   child's

circumstances." (emphasis added)).          The statute directly calls for

consideration of the "unique needs" of each child, 20 U.S.C.

§ 1400(d)(1)(A), and of the possibility that "supplementary aids"

may     need      to   be       included    in    a    child's     IEP,    id.

§ 1414(d)(1)(A)(i)(IV).           A careful hearing examiner confronted

with the parents' claim that a recording device would meaningfully

benefit B.P. in a manner relevant to his receipt of a FAPE might

well    have    thought    it   important   --   as   plaintiffs   themselves

apparently did -- to assess all the potential benefits of the

device before finally reaching a conclusion that B.P. was receiving

a FAPE.

               The distinction between a substantive deprivation of a

FAPE and a procedural deprivation of a FAPE may also have accounted

for the hearing officer's assessment of the extent to which the

device would benefit B.P.           A substantive inquiry focuses on the

"proper content of an IEP."           See Lessard v. Wilton-Lyndeborough

Coop. Sch. Dist., 518 F.3d 18, 23 (1st Cir. 2008).               A procedural

inquiry instead focuses on the parents' ability to participate

meaningfully in the IDEA process.             See id. (citing the right of

parents to be part of the IEP team as an example of the IDEA's

procedural requirements).           Our review of the IDEA due process

record suggests that there was a fair amount of confusion, or at


                                     - 23 -
the very least an evolution throughout the proceedings, regarding

whether    the     hearing    officer   was       adjudicating      a    substantive

challenge    or    a    procedural   one,    or    both.     Compare       20   U.S.C.

§ 1415(f)(3)(E)(i)        (substantive)      with    id.    § 1415(f)(3)(E)(ii)

(procedural).          Although the hearing officer initially believed

that she was adjudicating a substantive challenge, she ultimately

framed the issue in her opinion in the words of a procedural

challenge.        And between plaintiffs' first closing argument and

their   reply     closing,    they   seem    to    have    subtly       changed   from

emphasizing the substantive nature of their claim (that B.P. was

substantively deprived of a FAPE because he lacked the ability to

protect himself and advocate for himself) to emphasizing its

procedural nature (that without the device, the parents were

deprived of their procedural right to participate in the IDEA

decision-making process, which in turn deprived B.P. of the ability

to protect himself and advocate for himself).                  In light of this

apparent    evolution,       the   hearing    officer's     analysis       (and    her

multiple conclusions) can reasonably be read as inquiring into

both whether B.P. was substantively deprived of a FAPE and whether

he was procedurally so deprived.             So viewed, the "no demonstrable

benefit" finding may have been necessary to rejecting the IDEA

claim even if it was not necessary to finding that B.P. was not

substantively deprived of a FAPE.




                                     - 24 -
             For these reasons, and for purposes of considering the

preclusive effects of the hearing officer's findings, we are not

persuaded that an assessment of the efficacy of the recording

device was unnecessary to the FAPE proceeding.            See Manganella v.

Evanston Ins. Co., 700 F.3d 585, 593–94 (1st Cir. 2012) (rejecting

plaintiff's argument against issue preclusion because "although

[plaintiff] argues here that the arbitrators could have just

assumed the truth of the harassment allegations [and reached the

same result], he did not ask them to do so" but rather "vigorously

litigated" their truth); Restatement, supra, § 27 cmt. j ("The

appropriate question, then, is whether the issue was actually

recognized    by   the   parties   as   important   and   by   the   trier   as

necessary to the first judgment.").         Moreover, a rationale we have

cited for the requirement that a finding be necessary to the

judgment -- that the parties do not have a strong incentive to

litigate a peripheral issue, see Commercial Assocs. v. Tilcon

Gammino, Inc., 998 F.2d 1092, 1097 (1st Cir. 1993) -- shrinks

considerably where the parties have vigorously litigated the issue

before a tribunal that to all indications viewed the issue as

important.     Here, the parties and the hearing officer had ample

cause to regard a full assessment of the potential benefits of the

recording device as relevant to the determination of whether B.P.

was receiving a FAPE (and thus as necessary to the overall agency

judgment), and appear to have acted accordingly.


                                   - 25 -
            Plaintiffs'      argument   that   they   had    no   incentive   to

appeal the hearing officer's ruling therefore lacks the full force

it might have had were it clear that the finding that B.P. was

receiving a FAPE stood entirely on its own without any reliance on

the "no demonstrable benefit" finding. If a reviewing court agreed

with our reading of the hearing officer's decision, then it would

have entertained an appeal of the latter finding.                   And if it

disagreed with our reading, plaintiffs' argument on preclusion

would have been substantially strengthened.                In sum, plaintiffs

likely had ample incentive to appeal the hearing officer's judgment

if they felt that the "no demonstrable benefit" finding was plainly

wrong.

                                        2.

            This brings us to plaintiffs' closely-related fallback

theory:     that, even assuming some assessment of the efficacy of

the recording device was necessary to the judgment, the hearing

officer did not need to decide that the device actually lacked any

benefit at all.       Rather, all the officer needed to find on this

score, say plaintiffs, was that the device was not so effective

and important as to be necessary for a FAPE; her additional finding

that the device would provide no benefit at all, much less that it

would     interfere   with    the   provision    of    a     FAPE   and   could

affirmatively cause harm, was simply "not the standard" and was

therefore unnecessary to the judgment.


                                    - 26 -
             In rejecting this argument, we do not reject plaintiffs'

contention     that,   in   theory,   the   hearing    officer     could   have

concluded that the recording device would provide some benefit,

yet not enough that its provision was necessary to provide B.P.

with a FAPE, and still have reached the same result.               Cf. K.M. ex

rel. Bright, 725 F.3d at 1101 ("[T]he IDEA does not require schools

to   provide   equal   educational    opportunities     to   all    students."

(internal quotation marks omitted)); Endrew F., 137 S. Ct. at 1001.

But we resist the temptation to "speculate that a prior decision

could have been rested on narrower grounds than those actually

chosen."     Wright & Miller, supra, § 4421.          As we have previously

observed, "a factual determination is not inherently untrustworthy

just because the result could have been achieved by a different,

shorter and more efficient route."          Commercial Assocs., 998 F.2d

at 1097.

             Plaintiffs cite no authority for their argument to the

contrary.      The Restatement is silent on the matter, despite a

thorough discussion of the preclusive effects of "evidentiary

facts," i.e., those that are not ultimate facts.                 Restatement,

supra, § 27 cmt. j; id. § 27 ill. 17.          Our survey of Maine case

law has revealed no hint that Maine courts would embrace a rule

that issue preclusion applies only where a finding on an issue

necessary to the judgment is the narrowest possible finding on

that question.    In fact, several Maine cases suggest the opposite.


                                  - 27 -
See Perry v. H.O. Perry & Son Co., 711 A.2d 1303, 1305 (Me. 1998)

(giving preclusive effect to a finding that "[t]he record is devoid

of any evidence" of detrimental reliance); Button v. Peoples

Heritage Sav. Bank, 666 A.2d 120, 121, 123 (Me. 1995) (giving

preclusive effect to a finding that "all of [decedent's] actions

in arranging her financial affairs were voluntary," where the only

relevant action was the redemption of a particular certificate of

deposit   (internal   quotation   marks    omitted)).   So,   too,   does

precedent applying the preclusion principles of other states.        See

Gambino v. Koonce, 757 F.3d 604, 609–10 (7th Cir. 2014) (rejecting

appellant's argument that the first court's finding of fraudulent

intent was not necessary to the judgment because its decision on

liability could have rested on a finding of recklessness and its

award of punitive damages on a finding of gross negligence); cf.

Stoehr v. Mohamed, 244 F.3d 206, 209 (1st Cir. 2001) (per curiam)

(rejecting an argument against issue preclusion on the grounds

that the first court's finding of fraud was not essential because

liability under Mass. Gen. Laws 93A need only be premised on unfair

conduct).   But cf. NLRB v. Thalbo Corp., 171 F.3d 102, 111 (2d

Cir. 1999) (noting that, where the magistrate judge believed that

a   Title VII   claimant    was    required     to   seek   other    work

"aggressively," a finding that the claimant did not search for

other jobs at all would have been "superfluous").




                                  - 28 -
          In     assessing      the     implications      of     the     foregoing

discussion of the necessity requirement in this case, we are guided

by Maine's recognition that "collateral estoppel is, after all, a

flexible doctrine," Pattershall, 485 A.2d at 983 (quoting Hossler

v. Barry, 403 A.2d 762, 769 (Me. 1979)), and its understanding

that the doctrine "is 'meant to serve the ends of justice not to

subvert them,'" Mutual Fire, 640 A.2d at 208 (quoting Pattershall,
485 A.2d at 983).       We have previously taken a pragmatic approach

in applying issue preclusion principles.             See Miller v. Nichols,

586 F.3d 53, 62 (1st Cir. 2009) (applying Maine law and rejecting

an   argument    against      issue     preclusion   in    part        because   it

"ignores . . .     what      actually    happened    in    the     state      court

proceedings"); Commercial Assocs., 998 F.2d at 1096 (noting that

Rhode Island courts "allow themselves a good deal of latitude in

applying the rule [of collateral estoppel], observing the spirit

of it rather than the letter" (alteration in original) (quoting

Hill v. Bain, 23 A. 44, 44 (R.I. 1885))).              We do the same here,

and decline to adopt the unbending application of the necessity

requirement     urged   by   plaintiffs.       The   parties     to     the   prior

proceeding litigated a factual issue as if it were the essential

issue in the case, the applicable law provided no clear sign that

resolution of the issue was a frolic, and there is nothing about

the substance of the resulting finding to cause one to think that

it was not the product of a seriously undertaken decision by the


                                      - 29 -
adjudicator.     In this context, we conclude that the purposes

underlying the necessity requirement are adequately satisfied.

                           C.   Burden of Proof

            We turn now to plaintiffs' third argument:        that, under

Maine law, when the party against whom preclusion is sought bears

the burden of proof in the first proceeding but not in the second,

findings of fact in the first proceeding are often not given

preclusive effect in the second proceeding. See Crawford v. Allied

Container   Corp.,   561 A.2d 1027,    1028   (Me.   1989);   see   also

Restatement, supra, § 28(4).        But that is not the case here.

Rather, as ADA claimants, plaintiffs must carry in this second

proceeding the burden of proving that the proposed accommodation

-- the recording device -- will be beneficial, i.e., will provide

some increased access to a public service.         See Reed, 244 F.3d at

258–59.   Similarly, they bore the burden in the IDEA proceeding of

showing that the device was necessary for B.P. to receive a FAPE.

In short, on de novo review we find that there was no relevant

shifting of the burden.

                     D.    New Evidence of Pretext

            Plaintiffs argue, finally, that evidence that has come

to light since the IDEA hearing suggests that the district's

refusal to allow the recording device was pretextual.                   This

evidence, plaintiffs contend, creates an issue of material fact

"concerning the validity of the very finding the district court


                                  - 30 -
deemed preclusive."        Plaintiffs point specifically to evidence

that the district's special education director agreed to allow

them to view video recordings of B.P.'s speech-language therapy

only if they promised not to use the recordings as a basis for a

complaint against the therapist.        They also rely on evidence that

the   director      prohibited   them   from   visiting      B.P.'s     school

unannounced because they were solely focused on seeking out wrongs

by school staff.

             Even   if,   as   plaintiffs   suggest,   the    new     evidence

establishes an issue of material fact as to whether the district's

refusal to allow the device was pretextual, it has no impact on

this case.    Pretext is only relevant to the final stage of the ADA

analysis.     Once the plaintiff has shown that the accommodation

sought is reasonable and effective and the defendant has claimed

undue hardship, then the plaintiff has the opportunity to prove

that the defendant's claimed hardship is pretextual.           See Wynne v.

Tufts Univ. Sch. of Med., 976 F.2d 791, 796 (1st Cir. 1992)

(explaining that, when pretext is at issue, plaintiff must produce

specific facts that undercut the defendant's position).             Here, the

analysis does not even get past the very first step.             Because of

the hearing officer's factual findings, plaintiffs cannot make the

preliminary showing that the device would benefit B.P. in some

manner.     And because plaintiffs do not dispute that proving that

the device would benefit B.P. is essential to sustaining their


                                   - 31 -
reasonable accommodation claim, they cannot prevail.9   No amount

of pretext evidence can change that result.

                               IV.

          For the foregoing reasons, we affirm.




     9 Because we find that plaintiffs' reasonable accommodation
claim is precluded by the 2016 IDEA due process hearing, we need
not address the district's alternative arguments that the claim is
barred by the preclusive effects of the earlier 2012 due process
hearing or by the jury's findings in the First Amendment trial.
Similarly, we need not address plaintiffs' contention that
communications between them and B.P. fall within the scope of the
effective communications regulation. Even if they do, plaintiffs
cannot show that the recording device is "necessary" for purposes
of the regulation, due to the hearing officer's finding that it
offered "no demonstrable benefit."


                             - 32 -